Citation Nr: 1047015	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-03 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for diabetes mellitus, type 
2.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
major depression.

4.  Entitlement to service connection for migraines (residuals of 
heat stroke), to include as due to exposure to environmental 
hazards.

5.  Entitlement to service connection for sinusitis, to include 
as due to exposure to environmental hazards.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to February 
1982, June 1991 to July 1991, and February 2003 to December 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from July 2008 and April 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in July 2010 by the undersigned Veterans 
Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for migraines 
(residuals of heat stroke), to include as due to exposure to 
environmental hazards and entitlement to service connection for 
sinusitis, to include as due to exposure to environmental hazards 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the Department of Veterans Affairs Regional 
Office.


	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  During the Veteran's BVA hearing in July 2010, prior to the 
promulgation of a decision in the appeal, the Veteran withdrew 
his appeal for entitlement to service connection for a kidney 
disorder and diabetes mellitus, type 2.

2.  During the Veteran's BVA hearing in July 2010, prior to the 
promulgation of a decision in the appeal, the Veteran withdrew 
his appeal for entitlement to service connection for diabetes 
mellitus, type 2.

3.  The Veteran has been diagnosed with PTSD that is medically 
attributed to stressors he experienced during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to 
service connection for a kidney disorder, by the Veteran, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal of entitlement to 
service connection for diabetes mellitus, type 2, by the Veteran, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).

3.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2010).






	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.


II.  Withdrawn Appeals

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the Veteran or by his or her authorized representative.  
38 C.F.R. § 20.204.  In the present case, the Veteran has 
withdrawn the appeals for entitlement to service connection for a 
kidney disorder and entitlement to service connection for 
diabetes mellitus, type 2, and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeals and they are dismissed.


III.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, to Include PTSD and Major Depression

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service connection 
on the merits, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In addition, the Board notes that VA has recently amended its 
adjudication regulations governing service connection for 
posttraumatic stress disorder by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule adds 
the following exception to the general requirements for stressor 
verification set forth in 38 C.F.R. § 3.304: (f)(3) if a stressor 
claimed by a Veteran is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  As such, they are applicable to this case. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or in whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
matter, the benefit of the doubt will be given to the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran claims entitlement to service connection for PTSD.  
He states his PTSD is a result of several stressors.  The Veteran 
testified that while in Baghdad in July 2003, the Veteran's unit 
stopped for the night, when suddenly, there was a light in the 
sky, a loud boom and the ground shook.  The Veteran reported 
being scared and not knowing what was going on.  See July 2010 
hearing transcript at page 4.  Another stressor occurred in July 
2003 when the Veteran was a driver of a convoy.  He stated that 
he was ordered not to stop for any reason, and as a result, he 
was unable to stop when a young boy was pushed in front of truck.  
He does not know whether the young boy was hit by the truck or 
not.  See July 2010 hearing transcript at page 5.  A third 
stressor occurred in July 2003 when the Veteran stopped at night 
and woke up the next morning surrounded by local people.  See 
July 2010 hearing transcript, page 8.  Finally, the Veteran 
reported that he was forbidden from feeding local people, and 
while eating lunch one day a young girl came up to his truck and 
asked for food and water and he was unable to provide anything to 
the starving girl.  See July 2010 hearing transcript page 8.

Personnel records indicate the Veteran served as a motor 
transport operator from February 2003 to December 2003.

The Board finds the Veteran's stressor statements and testimony 
regarding the claimed stressors is consistent with the places, 
types, and circumstances of the Veteran's service.  The Veteran 
served as a motor transport operator while in Iraq.  It is likely 
that the Veteran was directed to not stop the convoy or interact 
with the local people.  Furthermore, D.P., a fellow soldier, 
submitted a statement indicating that the Veteran was a driver on 
many missions in Iraq and that D.P. personally experienced 
several occasions when small children would run or be thrown in 
front of the moving vehicles.  Additionally, when the Veteran 
witnessed the loud boom and light in the sky, he experienced fear 
of hostile military or terrorist activity.  There is no "clear 
and convincing" evidence to the contrary, of record, and 
therefore, the Veteran's stressors are deemed consistent with the 
circumstances of his service.  

VA outpatient records indicate the Veteran has a current 
diagnosis of PTSD.  See May 2009 VA Outpatient Problem List.  
Additionally, the Veteran underwent a thorough PTSD Intake 
Evaluation at a VA outpatient center in June 2008.  The Veteran 
reported often feeling scared during his tour in Iraq and 
described it as a fear of the unknown and not knowing what would 
happen to him.  He reported that he often saw flashes in the 
distance and heard explosions, which would leave him terrified.  
The Veteran also described his stressor of having small children 
thrown in front of his convoy and witnessing starving children.  
He stated he experiences intrusive thoughts, nightmares, 
psychological reactivity, avoidance of thought and reminders of 
trauma, detachment from others, insomnia, hypervigilance and 
exaggerated startle response.  The Veteran was diagnosed with 
PTSD, as defined by the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders - IV (DSM-
IV), and major depressive disorder.

The Veteran's private psychologist submitted a statement in March 
2008.  The psychologist stated that the Veteran was treated in 
2005 and 2006 for issues related to PTSD resulting from time 
service in the Iraq war.  The psychologist stated that the 
Veteran witnessed combat related events involving children and 
others in poverty that left him with mild to moderate flashbacks 
and generalized anxiety.

The Veteran's VA treating psychologist submitted a statement in 
May 2009.  The psychologist stated that the Veteran was receiving 
treatment for PTSD and major depressive disorder secondary to his 
deployment to Iraq.  In addition to receiving medication, the 
Veteran attended individual and group therapy regularly.

The Veteran was afforded a VA examination for mental disorders 
(except PTSD) in March 2009.  The Veteran reported symptoms of 
being lonely, lack of appetite, sudden bouts of crying and that 
he has thoughts of suicide but did not have any plan or intent.  
He was diagnosed with dysthymic disorder, major depression.  The 
examiner stated that the Veteran reported a long-standing history 
of dysthymic symptoms that began pre-service and have persisted 
currently.  The examiner stated that the Veteran's major 
depressive disorder was likely due to his being displaced by a 
tornado and not the military service.  Further, the examiner 
stated that the major depressive disorder might have been 
aggravated by service but at the time, there was no evidence to 
support that claim.  The examiner commented that there seemed to 
be an indication in the file that the Veteran may be struggling 
with PTSD that is service related and he should be referred for a 
stress disorder exam.

The Board notes that the March 2009 VA examination dealt with the 
Veteran's major depressive disorder.  It was suggested that he 
have a PTSD examination, however, none was provided.  As such, 
the only medical opinions of record regarding PTSD are the 
positive opinions provided by the Veteran's VA psychologist and 
private psychologist.

Evidence demonstrates that the Veteran has a diagnosis of PTSD 
based on his self-reported stressors.  The Board finds that the 
Veterans recitations of events that occurred are consistent with 
the Veteran's unit activities.  The Board finds the Veteran's 
stressors to be consistent with the circumstances of the 
Veteran's service and there is no "clear and convincing" 
evidence to the contrary, of record.  Furthermore, the evidence 
has shown that the Veteran experienced fear and horror as a 
result of his stated stressors.  Therefore, in light of the 
liberalized evidentiary requirements for a showing of PTSD due to 
in-service events, service connection for PTSD is granted.   


ORDER

The appeal for entitlement to service connection for a kidney 
disorder is dismissed.

The appeal for entitlement to service connection for diabetes 
mellitus, type 2, is dismissed.

Service connection for PTSD is granted.


REMAND

The Veteran is also seeking entitlement to service connection for 
migraines (residuals of heat stroke), to include as due to 
exposure to environmental hazards and entitlement to service 
connection for sinusitis, to include as due to exposure to 
environmental hazards.  The Veteran asserts he was exposed to 
extreme temperatures and to burn pits in Iraq.  

In Veterans Benefit Administration (VBA) Training Letter 10-03, 
the VBA noted that such "burn pits" are located at "every 
location wherein the military has positioned a forward operating 
base (FOB)."  The Training Letter goes on to discusses the type 
and concentration of particulate matter generated by these "burn 
pits" and recommends that "because of the widespread nature of 
the burn pits, and the inability of military personnel records to 
identify all duty locations, the Veteran's lay statement of burn 
pit exposure generally will be sufficient to establish the 
occurrence of such exposure if the Veteran served in Iraq, 
Afghanistan, or Djibouti."  

In consideration of the recommendations made in VBA Training 
Letter 10-03, the Board finds that the Veteran was exposed to 
fumes generated by a "burn pit" as a result of the time, place, 
and circumstances of his service in Iraq.  38 U.S.C.A. § 1154(a).  
However, a medical examination is necessary to determine whether 
the Veteran's sinusitis and migraines are a result of exposure to 
environmental hazards and/or residuals of heat stroke.  

The VA has a duty to afford a Veteran a medical examination or 
obtain a medical opinion when necessary to make a decision on the 
claim.  The Veteran has not yet been afforded a VA examination 
for his migraines or his sinusitis.  In the present case, there 
is competent evidence showing the Veteran has been treated for 
sinusitis and headaches, documentation in service of recurrent 
heat exhaustion, evidence that he was prescribed medication for 
nasal/allergy symptoms during service, statements from the 
Veteran indicating he was exposed to burn pits, and statements 
indicating continuity of symptomatology between the symptoms in 
service and the current problems.  In light of the Veteran's 
current diagnoses, appropriate examinations should be scheduled 
to determine whether sinusitis and migraines could be result of 
exposure to environmental toxins generated by burn pits and/or 
residuals of heat stroke.  The RO must provide each examiner with 
a copy of the Fact Sheet accompanying VBA Training Letter 10-03, 
which provides guidance to VA examiners who are asked to render 
an opinion as to whether a particular disorder is the result of 
exposure to environmental toxins from burn pits.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all records from the National Guard 
Unit (1175th Transpiration Company, 
Brownsville, Tennessee) with which the 
Veteran served as well as updated 
treatment records.

2.  Then, afford the Veteran a VA 
examination for migraines (residuals of 
heat stroke), to include as due to 
exposure to environmental hazards.

The claims folder, a copy of this REMAND, 
and the Fact Sheet referring to exposure 
to burn pits in Iraq and Afghanistan, 
which accompanies VBA Training Letter 10-
03, must be made available to the examiner 
for review in conjunction with the 
examination.

After the claims file is reviewed, as well 
as the Fact Sheet accompanying VBA 
Training Letter 10-03, the examiner should 
offer comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's migraines are causally 
or etiologically related to his time in 
service, to include his episodes of heat 
stroke and/or the result of exposure to 
any environmental toxins generated by burn 
pits during the Veteran's active service.

In providing this opinion, the 
examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  

The examiner must state in the examination 
report that the claims folder has been 
reviewed.
 
3.  Afford the Veteran a VA examination 
for sinusitis, to include as due to 
exposure to environmental hazards.

The claims folder, a copy of this REMAND, 
and the Fact Sheet referring to exposure 
to burn pits in Iraq and Afghanistan, 
which accompanies VBA Training Letter 10-
03, must be made available to the examiner 
for review in conjunction with the 
examination.

After the claims file is reviewed, as well 
as the Fact Sheet accompanying VBA 
Training Letter 10-03, the examiner should 
offer comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's sinusitis is causally 
or etiologically related to his time in 
service, and/or the result of exposure to 
any environmental toxins generated by burn 
pits during the Veteran's active service.

In providing this opinion, the 
examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  

The claims folder must be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.

4.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.

5.  After all of the above actions have 
been completed, readjudicate the claims.  

If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.  

Thereafter, the case should be returned to 
the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


